
	

113 HR 936 IH: People Before Party Act of 2013
U.S. House of Representatives
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 936
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2013
			Mr. Matheson (for
			 himself and Mr. Dent) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to eliminate
		  straight-party voting from any voting system used for Federal
		  elections.
	
	
		1.Short titleThis Act may be cited as the
			 People Before Party Act of
			 2013.
		2.Elimination of
			 straight-party voting in Federal electionsSection 301(a)(6) of the Help America Vote
			 Act of 2002 (42 U.S.C. 15481(a)(6)) is amended by striking the period at the
			 end of the sentence and inserting , except that no State may provide a
			 voter with the opportunity to indicate the selection of a political party as a
			 representation of the selection of an individual candidate..
		
